Citation Nr: 1739849	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The record includes a March 2004 rating decision denying service connection for a bilateral hearing loss disability and tinnitus, which was not appealed and, thus, became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2003).  

The Veteran appeared at a Travel Board hearing at the RO in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the veteran's claims file.

In July 2016, the Board granted service connection for tinnitus, reopened the claim of service connection for bilateral hearing loss and remanded that issue for further development.  That development was completed to the extent possible and the case has returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of Meniere's disease has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability.

2.  The bilateral hearing loss disability did not manifest in service or in the first post-service year, is not shown to be otherwise related to service and is not caused by or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2011 letter.  38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Board observes that this is a claim where service treatment records are not available. See December 2003 Request for Information and February 2004 Request for Information.  In a case in which a Veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the Veteran in the development of their claim and provide reasons or bases for any adverse decision rendered without these records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records"). 

In October 2003, VA sent a request to obtain the Veteran's complete service medical and dental records.  The response was that the records were "fire related" and thus unavailable.  In February 2004, VA sent another request for information for medical/dental records, and, alternatively, to search sick/morning reports if records were not located.  In a February 2004 response, the allegation had been investigated and the sick report search was limited to 90 day for less.  No records were found. 

In a January 2015 letter, the RO informed the Veteran of the efforts undertaken to locate such records, and that the Veteran could submit any copies of records he had in his possession.  The Board finds that the heightened standard has been met, given VA's multiple requests for service treatment records. The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159 (c) (2016).

The Veteran was provided a hearing before the undersigned VLJ in May 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in July 2016 to obtain outstanding treatment records associated with Veteran's service in the U.S. Army Reserves and for a VA addendum medical opinion.  In November 2016 Veteran was contacted via telephone and reported that he never served in the Army Reserves or National Guard and confirmed that he did not drill or attend any annual training following active service.  Additionally, a VA addendum opinion dated December 2016 is associated with the file.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection or Bilateral Hearing Loss Disability

Service connection may be granted for a disability resulting from disease or injury incurred in active service or for aggravation of preexisting injury or disease in active service. 38 U.S.C.A. § 1110; 38 C.F.R. §3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303  (2016). 

The Veteran claims that his current bilateral hearing loss disability is related to his period of active service, including an in-service incident where the Veteran was next to a tank when it fired.   

The Veteran was afforded a VA audiological examination in October 2003 and July 2014.  The hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2015), as he has auditory frequencies in each ear that are 40 decibels or higher.  Thus, the first Hickson element, a current disability, is satisfied.

With respect to the second Hickson element, in-service occurrence, the Veteran's service records could not be located and were most likely destroyed in a fire.  However, his DD-214 indicated that he received training as a wheeled vehicle mechanic and a tracked vehicle mechanic.  The Veteran testified he was a tank mechanic and was exposed to tank engine noise on a regular basis.  This is consistent with the DD-214.  Further, the Veteran has consistently asserted that there was an incident in service where he was picking up empty ammunition cartridges near a tank that fired.  The Board finds that the Veteran did have noise exposure in service; thus, the second Hickson element, an in-service occurrence, is satisfied.

Concerning the third Hickson element, evidence of a nexus between the Veteran's currently diagnosed bilateral hearing loss disability and his in-service noise exposure, the Board has carefully considered four VA examination reports; the Veteran's private treatment records, including audiological report; and the Veteran's lay statements.

In October 2003, the Veteran was afforded a VA audiological examination.  The examiner reported that the Veteran stated he had hearing difficulties approximately one to two years after military service and denied any hearing loss during service.  Further, the Veteran reported working as a production line worker after military service where Veteran stated he worked in an extremely loud and noisy environment for approximately thirty years.   The Veteran stated that hearing protection at this job was enforced for the last twenty years but not the first ten years.  Further, the Veteran reported that OSHA proved that this company was responsible for causing the Veteran's hearing loss and that the company was responsible for paying for the Veteran's left ear hearing aid.  The examiner performed audiological testing and opined that the Veteran's bilateral hearing loss disability was less likely than not related to service given the Veteran's ten years of noise exposure without hearing protection versus less than five years of noise exposure through his military service.

Another VA examination is reported in October 2003 indicating that the Veteran complained of tinnitus and difficulty hearing per history.  The examiner performed an examination but audiological testing was not included with this report.  The examiner found that the Veteran had bilateral sensorineural hearing loss more likely than not due to military service based on the examination and Veteran's history with increasing hearing difficulty and tinnitus.

In July 2014, the Veteran underwent another in-person VA audiological examination.  The examiner noted that the Veteran stated that he "didn't understand why he was being evaluated today" and that his main problem now was dizziness and unsteadiness.  The examiner found that the audiological evaluation revealed bilateral sloping sensorineural loss that was less likely than not caused by hearing noise exposure.  

In December 2016, a VA examiner reviewed the Veteran's claims file after a Board remand for an addendum opinion.  The examiner addressed evidence submitted by the Veteran concerning hemorrhage and blood embolism resulting from overpressure that can be a side effect of weapon firing.  The examiner stated that this evidence does not prove that the incident that the Veteran has reported (with the tank) caused the Veteran's hearing loss.  The examiner opined that that "the sloping high frequency hearing loss that the veteran is experiencing now usually occurs after constant exposure to loud noise (maybe years) and not just to one incident of impact noise as described by veteran."

Once VA provides an examination, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991)).  The Board finds that the October 2003 (negative nexus opinion) and the December 2016 VA examination reports are adequate and warrant great weight because the reports are factual accurate of the record, detailed, and the examiners provided rationale to support their nexus opinions.  The Board finds that the October 2003 (positive nexus opinion) and July 2014 examination reports are inadequate and warrant no weight because the examiners of these reports did not provide a rationale for reaching their nexus opinions.  

Private treatment records from August 2003 included audiological testing and found that the Veteran has moderate-severe hearing loss.  A letter dated August 4, 2003 from the Veteran's medical provider states, in part, that the Veteran "has had bilateral tinnitus since 1954 when he was exposed to firing of a tank."  This medical provider also stated that an "audiogram disclosed a bilateral high-frequency severe neurosensory hearing loss."  

A radiology examination  report dated in April 2008 indicates that the Veteran underwent multiplanar MR imaging of his head due to dizziness.  The radiologist concluded that there was age appropriate mild atrophy, minimal periventricular white matter disease, reported a tiny old hemorrhage in the right centrum semi ovale, and pansinusitis.  The report reads in detail:

Mild cerebral and cerebellar atrophy is age appropriate.  There are multiple punctate penventricular white matter lesions are present.  The basal ganglia and brain stem are normal.  No acute ischemic infarction is noted.  There is a tiny subcortical old hemorrhage in the right centrum semi ovale.  No abnormal parenchymal or meningeal contrast enhancement is identified.  The skull base and the bony calvana are intact.  Mucosal thickening of the frontal ethmoid, sphenoid and maxillary sinuses is noted.  The mastoid air cells are clear.

The Board has also considered correspondence submitted with medical records received in August 2014.  An individual, credentials unknown, states that the Veteran has lifelong hearing loss and that imaging "revealed an old tiny brain hemorrhage.  This author requests an opinion as to whether concussion from the gun would be capable of inflicting head trauma.  In response, another individual, again credentials unknown, states, in part, that "when one is exposed to high level and pressure noise, not only is the hearing affected, but the real possibility of other things happening can't be ignored...."  This author also states "[i]t's been a LONG time since I've had any dealings with cannon caliber or tank ammo..." and [d]ata on M47 tank firing may still be available, but I don't have immediate access."  

The Board takes notice that the August 2003 letter from Veteran's treating provider did not contain a statement concerning the etiology of the Veteran's hearing loss but merely states that an audiogram revealed a bilateral high-frequency severe neurosensory hearing loss.  Further, the radiology report of the Veteran's brain and correspondence from unknown authors, even when taken together and giving benefit of the doubt to the Veteran, does not provide evidence of a nexus between the noise exposure that the Veteran asserted occurred during service and the specific bilateral hearing loss disability that the Veteran now experiences.    

Additionally, the Board has considered the Veteran's assertion that the in-service tank incident caused his current bilateral hearing loss disability.  In the May 2015 hearing, the Veteran testified to the tank incident and stated that he could not hear anything directly after the tank firing.  Veteran stated that he experienced hearing loss, ringing in the ears like a siren, dizziness, and felt wobbly after separating from service.  Upon further questioning, the Veteran testified that he also experienced those symptoms while in service as well.  The Board also takes notice that the Veteran's representative raised the issue of delayed onset hearing loss in a brief to the Board.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's bilateral hearing loss disability, falls outside the realm of common knowledge of a lay person.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Therefore, the Board finds that the Veteran's statements regarding the causation of his bilateral hearing loss disability are not competent evidence as they were not provided by someone with specialized knowledge or experience.  The only competent evidence as to causation in this case is the October 2003 and December 2016 VA opinions.  

The Board finds that the weight of the evidence does not demonstrate a nexus between the claimed in-service injury and the current disability.  Therefore, the Board must find that the third Hickson element of service connection, a nexus, has not been satisfied.  

The Board has considered if the chronic diseases presumption could be applied to this case.  Sensorineural hearing loss may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system).  

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The first available evidence of a bilateral hearing loss disability is in private treatment records dated August 2003, including audiogram results and letter from the Veteran's treating provider confirming a hearing loss diagnosis, which is dated approximately forty-eight years after the Veteran separated from service in 1955.  Therefore, the chronic disease presumption is not warranted since there is no evidence that the Veteran's bilateral hearing loss disability manifested to a degree of ten percent or more within one year of the date of separation from service.  

Further, the Board finds that the weight of the evidence does not demonstrate continuity of hearing loss symptoms which would support a grant of service connection pursuant to 38 C.F.R. § 3.303(b) because the Veteran has provided inconsistent statements regarding the onset of his symptoms.  For example, in the October 2003 VA examination, the Veteran stated that he had hearing difficulties approximately one to two years after military service and denied any hearing loss during service.  However, in the May 2016 Board hearing, the Veteran testified that he had experienced hearing loss ever since the in-service tank incident.  Additionally, it is notable that the Veteran told the October 2003 VA examiner that after military service he had a loud and noisy occupation as a production line worker, did not wear hearing protection for ten out of thirty years in that occupation, and that OSHA found this past employer responsible for the Veteran's hearing loss.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that the claimed bilateral hearing loss disability is related to the Veteran's service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


